DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Minagata et al. (US 2015/0340663 A1, cited on IDS of 28 September 2020).
Regarding claim 1, Minagata teaches an energy storage device (“Power Storage Device”, Title, Abstract, figs. 13-15) comprising an electrode assembly 14, a current collector 61,62, and an insulating sheet 180 (Fourth embodiment, [0160]-[0170], figs. 13-15), 
wherein the electrode assembly 14 includes a main body part, and a connecting part 41, 42 projecting from the main body part and connected to the current collector 61(“As shown in FIG. 13, the projecting length T0 of each positive-electrode tab 41 from the upper end face 36 in the present embodiment is smaller than half the thickness D of the electrode assembly 14”, [0161]; fig. 13 shows connecting part 41 projecting upwards from main body 14 with respect to the figure and connected to current collector 61), 
the insulating sheet 180 includes a sheet side surface part 131 facing a side surface of the main body part of the electrode assembly 14, and a sheet extension part 183 extending from the sheet side surface part (fig. 14 shows that sheet 180 has a side surface 131 facing and wrapping the side surface of the main body part of electrode assembly 14, and sheet extension part 183 extends from the side surface part 131), 
and the sheet extension part 183 is directly fixed to the electrode assembly 14 (“the fixing tape 100 is affixed to bridge the exposed area of the upper end face 36 and the top-face covering portion 183”, [0165]; figs. 14 and 15 show that the tape 100 fixes sheet extension part 183 directly to the electrode assembly 14, specifically to top surface 36 of the electrode assembly).
Regarding claim 3, Minagata teaches the energy storage device according to claim 1, wherein the sheet extension part 183 is arranged between the connecting part 41,42 and the current collector 61 and fixed to the electrode assembly 14 (figs. 13 and 14 shows that sheet extension part 183 is positioned in the space between the bottom surface of current collector 61 and the side surface of connecting part 41,42; figs. 14 and 15 show how the sheet extension part 183 is fixed to the electrode assembly 14).
Regarding claim 11, Minagata teaches an energy storage device (“Power Storage Device”, Title, Abstract, figs. 13-15) comprising an electrode assembly 14, a current collector 61,62, and an insulating sheet 180 (Fourth embodiment, [0160]-[0170], figs. 13-15), 
wherein the electrode assembly 14 includes a main body part, and a connecting part 41, 42 projecting from the main body part and connected to the current collector 61(“As shown in FIG. 13, the projecting length T0 of each positive-electrode tab 41 from the upper end face 36 in the present embodiment is smaller than half the thickness D of the electrode assembly 14”, [0161]; fig. 13 shows connecting part 41 projecting upwards from main body 14 with respect to the figure and connected to current collector 61), 
the insulating sheet 180 includes a sheet side surface part 131 facing a side surface of the main body part of the electrode assembly 14, and a sheet extension part 183 extending from the sheet side surface part (fig. 14 shows that sheet 180 has a side surface 131 facing and wrapping the side surface of the main body part of electrode assembly 14, and sheet extension part 183 extends from the side surface part 131), 
and the sheet extension part 183 is directly attached to the electrode assembly 14 (“the fixing tape 100 is affixed to bridge the exposed area of the upper end face 36 and the top-face covering portion 183”, [0165]; figs. 14 and 15 show that the tape 100 fixes sheet extension part 183 directly to the electrode assembly 14, specifically to top surface 36 of the electrode assembly).
Regarding claim 12, Minagata teaches the energy storage device according to claim 11, wherein the sheet extension part 183 is arranged between the connecting part 41,42 and the current collector 61 and attached to the electrode assembly 14 (figs. 13 and 14 shows that sheet extension part 183 is positioned in the space between the bottom surface of current collector 61 and the side surface of connecting part 41,42; figs. 14 and 15 show how the sheet extension part 183 is attached to the electrode assembly 14 with tape 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyasu et al. (JP 2014/038736 A) in view of Nansaka et al. (US 2009/0004561 A1).
Regarding claim 1, Hiroyasu teaches an energy storage device (“power storage device”, Title; “the secondary battery 10 as a power storage device”, [0020], fig. 1) comprising 
an electrode assembly (“electrode assembly 12”, [0020], figs. 1, 3, 5, 6), 
a current collector (“a rectangular plate-shaped positive electrode conductive member 27, … a rectangular plate-shaped negative electrode conductive member 28”, [0025], figs. 1, 3, 5, 6)
and an insulating sheet (“insulating film 37”, [0029], figs. 1, 3, 5, 6), 
wherein the electrode assembly (12) includes a main body part and a connecting part (25, 26) projecting from the main body part (a positive electrode current collecting tab group 25 comprises positive electrode current collecting tabs 21 which project from the main body of the electrode assembly 12, and similarly, a negative electrode current collecting tab group 26 comprises negative electrode current collecting tabs 24, figs. 1-3, 5, 6, [0022]-[0024]) and connected to the current collector (27, 28), (“a rectangular plate-shaped positive electrode conductive member 27 is joined to the positive electrode current collector tab group 25 by welding… a rectangular plate-shaped negative electrode conductive member 28 is joined to the negative electrode current collector tab group 26 by welding”, [0025]),
the insulating sheet 37 includes a sheet side surface part facing a side surface (12c, 12d, 12e, 12f) of the main body part ("the electrode assembly 12 is housed in the case body 13 in a state where a part of the outer surface thereof is covered with the with insulating film 37", [0029], figs. 1, 3, 5, 6),
and a sheet extension part (38) extending from the sheet side surface part (“the insulating film 37 has tongue-shaped mounting tabs 38", [0030], figs. 1, 3, 5, 6),
and the sheet extension part (38) is fixed to the electrode assembly (12) (“adhesive tape P” is applied to the sheet extension parts 38 to join them so that they are secured, along with the insulating film 37, to the electrode assembly 12, fig. 3, [0030]).  
Hiroyasu does not teach that the sheet extension part 38 is directly fixed to the electrode assembly.
Nansaka teaches an energy storage device (a secondary battery 10) with a connecting part (negative electrode substrate exposed portions 15) and a current collector (negative electrode collector 18-1 and negative electrode collector receiving part 183) having a joint part in which both are joined (“attachment of the negative electrode collector 181 and negative electrode collector receiving part 183 made of copper to the negative electrode substrate exposed portions 15 by resistance welding”, [0070]). 
Nansaka further teaches that an opening is formed in an insulating film (“the insulating seal material, tape 23a… with an opening 231”, [0071], fig. 2), and a joint part is arranged to penetrate the opening (“First of all, the negative electrode substrate exposed portions 15, made of copper, were bunched together, and thermodeposited resin tapes 23a were placed above and below the resulting bunch in such a manner that the centers of the openings 231 formed in the thermodeposited resin tapes 23a coincided, the bunch was disposed so that the protuberance 182 on the copper negative electrode collector 181 was aligned from below with the center of the opening 231 in the lower thermodeposited resin tape 23a, and likewise the negative electrode collector receiving part 183 was disposed so as to block up the opening 231 in the lower thermodeposited resin tape 23a. Next, the copper pole bolts 241 and 242 of the welding unit (not shown in the drawings) were moved in from above and below so as to contact and pinch together the negative electrode collector 181 and negative electrode collector receiving part 183-. Then the two pole bolts 241 and 242 were pushed toward each other so as to be in a slightly short-circuited state, and resistance welding was effected by passing briefly between the two pole bolts 241 and 242 an optimal welding current (say 4 kA) determined experimentally in advance”, [0072] to yield a weld between 15 and 181 and between 15 and 183- in the openings 23-1 of resin tape 23a, figs. 2, 3, and 5). 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet extension part of Hiroyasu such that an opening is formed in the sheet extension part of the insulating film and the joint part is arranged to penetrate the opening as described by Nansaka, since the combination causes the welding spatter to be retained in the insulating part, improving the battery reliability (“the spatter generated during resistance welding is captured in the insulating seal material around the resistance welds, and therefore does not splash out to the exterior. Hence, with the above arrangement, a high-reliability sealed battery is obtained in which there is there is low incidence of internal short-circuits”, [0015]). 
When the film is positioned such that the joint between the connecting part and the current collector penetrates an opening in the sheet extension part of the film, the sheet extension part will be directly fixed to the connecting part, which is a part of the electrode assembly. Hiroyasu as modified by Nansaka therefore teaches that the sheet extension part is directly fixed to the electrode assembly.
Regarding claim 2, Hiroyasu as modified by Nansaka teaches the energy storage device according to claim 1, wherein the sheet extension part is fixed to the connecting part (since the joint between the current collector and the connecting part is arranged to penetrate an opening in the sheet extension part, the sheet extension part is therefore fixed to the connecting part).
Regarding claim 4, modified Hiroyasu teaches the energy storage device according to claim 1, wherein the current collector (27, 28) include a joint part (Y) in which both are joined (“A rectangular plate-shaped positive electrode conductive member 27 is joined to the positive electrode current collector tab group 25 by welding. A joint portion Y is formed by welding on the positive electrode current collecting tab group 25 and the positive electrode conductive member 27. Further, a rectangular plate-shaped negative electrode conductive member 28 is joined to the negative electrode current collector tab group 26 by welding. A joint portion Y is formed by welding on the negative electrode current collecting tab group 26 and the negative electrode conductive member 28. For example, resistance welding is used for welding the positive electrode conductive member 27 and the negative electrode conductive member 28.”, [0025].
	Hiroyasu as modified by Nansaka teaches that an opening is formed in an insulating film (“the insulating seal material, tape 23a… with an opening 231”, [0071], fig. 2), and a joint part is arranged to penetrate the opening (“First of all, the negative electrode substrate exposed portions 15, made of copper, were bunched together, and thermodeposited resin tapes 23a were placed above and below the resulting bunch in such a manner that the centers of the openings 231 formed in the thermodeposited resin tapes 23a coincided, the bunch was disposed so that the protuberance 182 on the copper negative electrode collector 181 was aligned from below with the center of the opening 231 in the lower thermodeposited resin tape 23a, and likewise the negative electrode collector receiving part 183 was disposed so as to block up the opening 231 in the lower thermodeposited resin tape 23a. Next, the copper pole bolts 241 and 242 of the welding unit (not shown in the drawings) were moved in from above and below so as to contact and pinch together the negative electrode collector 181 and negative electrode collector receiving part 183-. Then the two pole bolts 241 and 242 were pushed toward each other so as to be in a slightly short-circuited state, and resistance welding was effected by passing briefly between the two pole bolts 241 and 242 an optimal welding current (say 4 kA) determined experimentally in advance”, [0072], Nansaka, to yield a weld between 15 and 181 and between 15 and 183- in the openings 23-1 of resin tape 23a; figs. 2, 3, and 5 of Nansaka).
Regarding claim 6, modified Hiroyasu teaches the energy storage device (10) according to claim 1, wherein the electrode assembly (12) includes a plurality of the connecting parts (25, 26) aligned in a direction intersecting a projecting direction of the connecting part from the main body part (“The positive electrode current collecting tab group 25 and the negative electrode current collecting tab group 26 are bent in the stacking direction T of the electrode assembly 12”, [0024], fig. 1; connecting parts 25, 26 project in an upward direction from electrode assembly 12 and are bent in a direction perpendicular to the projecting direction),
and the insulating sheet (37) includes a plurality of the sheet extension parts (38) extending from the sheet side surface part, and each sheet extension part of the plurality of sheet extension parts (38) extends to individually correspond to the plurality of connecting parts (25, 26), (fig. 1 shows multiple tabs 38 which each correspond to one or the other of connecting parts 25 and 26). 
Regarding claim 7, modified Hiroyasu teaches the energy storage device according to claim 1, wherein the sheet extension part (38) is arranged between the connecting part (25, 26) and a supporting plate (40) that sandwiches the connecting part (25, 26) with the current collector (27, 28) and fixed to the electrode assembly (12), (figs. 5 and 6 of Hiroyasu show that support plate 40 forms a sandwich with the connecting parts 25, 26 and the current collectors 27, 28, such that the support plate 40 is fixed to the electrode assembly 12 via the connecting parts and current collectors; Hiroyasu as modified by Nansaka such that the joint between the connecting parts and the current collectors is arranged to penetrate the sheet extension part will have the sheet extension part arranged between the sheet extension part and the support plate located on the top surface of the current collector with respect to the figures).
Regarding claim 8, modified Hiroyasu teaches the energy storage device according to claim 7, wherein the supporting plate (40) is joined to the current collector (27,28), (figs. 5 and 6 of Hiroyasu show that support plate 40 is placed on top of and joined to the current collectors 27, 28).
Regarding claim 9, Hiroyasu as modified by Nansaka teaches the energy storage device according to claim 1, wherein the sheet extension part is joined to the connecting part and the current collector (since the joint between the current collector and the connecting part is arranged to penetrate an opening in the sheet extension part, the sheet extension part is therefore joined to both the current collector and the connecting part).
Regarding claim 10, modified Hiroyasu teaches the energy storage device according to claim 7, wherein the current collector (27, 28) include a joint part (Y) in which both are joined (“A rectangular plate-shaped positive electrode conductive member 27 is joined to the positive electrode current collector tab group 25 by welding. A joint portion Y is formed by welding on the positive electrode current collecting tab group 25 and the positive electrode conductive member 27. Further, a rectangular plate-shaped negative electrode conductive member 28 is joined to the negative electrode current collector tab group 26 by welding. A joint portion Y is formed by welding on the negative electrode current collecting tab group 26 and the negative electrode conductive member 28. For example, resistance welding is used for welding the positive electrode conductive member 27 and the negative electrode conductive member 28.”, [0025].
	Hiroyasu as modified by Nansaka teaches that an opening is formed in an insulating film (“the insulating seal material, tape 23a… with an opening 231”, [0071], fig. 2), and a joint part is arranged to penetrate the opening (“First of all, the negative electrode substrate exposed portions 15, made of copper, were bunched together, and thermodeposited resin tapes 23a were placed above and below the resulting bunch in such a manner that the centers of the openings 231 formed in the thermodeposited resin tapes 23a coincided, the bunch was disposed so that the protuberance 182 on the copper negative electrode collector 181 was aligned from below with the center of the opening 231 in the lower thermodeposited resin tape 23a, and likewise the negative electrode collector receiving part 183 was disposed so as to block up the opening 231 in the lower thermodeposited resin tape 23a. Next, the copper pole bolts 241 and 242 of the welding unit (not shown in the drawings) were moved in from above and below so as to contact and pinch together the negative electrode collector 181 and negative electrode collector receiving part 183-. Then the two pole bolts 241 and 242 were pushed toward each other so as to be in a slightly short-circuited state, and resistance welding was effected by passing briefly between the two pole bolts 241 and 242 an optimal welding current (say 4 kA) determined experimentally in advance”, [0072], Nansaka, to yield a weld between 15 and 181 and between 15 and 183- in the openings 23-1 of resin tape 23a; figs. 2, 3, and 5 of Nansaka).

Regarding claim 11, Hiroyasu teaches an energy storage device (“power storage device”, Title; “the secondary battery 10 as a power storage device”, [0020], fig. 1) comprising 
an electrode assembly (“electrode assembly 12”, [0020], figs. 1, 3, 5, 6), 
a current collector (“a rectangular plate-shaped positive electrode conductive member 27, … a rectangular plate-shaped negative electrode conductive member 28”, [0025], figs. 1, 3, 5, 6)
and an insulating sheet (“insulating film 37”, [0029], figs. 1, 3, 5, 6), 
wherein the electrode assembly (12) includes a main body part and a connecting part (25, 26) projecting from the main body part (a positive electrode current collecting tab group 25 comprises positive electrode current collecting tabs 21 which project from the main body of the electrode assembly 12, and similarly, a negative electrode current collecting tab group 26 comprises negative electrode current collecting tabs 24, figs. 1-3, 5, 6, [0022]-[0024]) and connected to the current collector (27, 28), (“a rectangular plate-shaped positive electrode conductive member 27 is joined to the positive electrode current collector tab group 25 by welding… a rectangular plate-shaped negative electrode conductive member 28 is joined to the negative electrode current collector tab group 26 by welding”, [0025]),
the insulating sheet 37 includes a sheet side surface part facing a side surface (12c, 12d, 12e, 12f) of the main body part ("the electrode assembly 12 is housed in the case body 13 in a state where a part of the outer surface thereof is covered with the with insulating film 37", [0029], figs. 1, 3, 5, 6),
and a sheet extension part (38) extending from the sheet side surface part (“the insulating film 37 has tongue-shaped mounting tabs 38", [0030], figs. 1, 3, 5, 6),
and the sheet extension part (38) is attached to the electrode assembly (12) (“adhesive tape P” is applied to the sheet extension parts 38 to join them so that they are secured, along with the insulating film 37, to the electrode assembly 12, fig. 3, [0030]).  
Hiroyasu does not teach that the sheet extension part 38 is directly attached to the electrode assembly.
Nansaka teaches an energy storage device (a secondary battery 10) with a connecting part (negative electrode substrate exposed portions 15) and a current collector (negative electrode collector 18-1 and negative electrode collector receiving part 183) having a joint part in which both are joined (“attachment of the negative electrode collector 181 and negative electrode collector receiving part 183 made of copper to the negative electrode substrate exposed portions 15 by resistance welding”, [0070]). 
Nansaka further teaches that an opening is formed in an insulating film (“the insulating seal material, tape 23a… with an opening 231”, [0071], fig. 2), and a joint part is arranged to penetrate the opening (“First of all, the negative electrode substrate exposed portions 15, made of copper, were bunched together, and thermodeposited resin tapes 23a were placed above and below the resulting bunch in such a manner that the centers of the openings 231 formed in the thermodeposited resin tapes 23a coincided, the bunch was disposed so that the protuberance 182 on the copper negative electrode collector 181 was aligned from below with the center of the opening 231 in the lower thermodeposited resin tape 23a, and likewise the negative electrode collector receiving part 183 was disposed so as to block up the opening 231 in the lower thermodeposited resin tape 23a. Next, the copper pole bolts 241 and 242 of the welding unit (not shown in the drawings) were moved in from above and below so as to contact and pinch together the negative electrode collector 181 and negative electrode collector receiving part 183-. Then the two pole bolts 241 and 242 were pushed toward each other so as to be in a slightly short-circuited state, and resistance welding was effected by passing briefly between the two pole bolts 241 and 242 an optimal welding current (say 4 kA) determined experimentally in advance”, [0072] to yield a weld between 15 and 181 and between 15 and 183- in the openings 23-1 of resin tape 23a, figs. 2, 3, and 5). 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet extension part of Hiroyasu such that an opening is formed in the sheet extension part of the insulating film and the joint part is arranged to penetrate the opening as described by Nansaka, since the combination causes the welding spatter to be retained in the insulating part, improving the battery reliability (“the spatter generated during resistance welding is captured in the insulating seal material around the resistance welds, and therefore does not splash out to the exterior. Hence, with the above arrangement, a high-reliability sealed battery is obtained in which there is there is low incidence of internal short-circuits”, [0015]). 
When the film is positioned such that the joint between the connecting part and the current collector penetrates an opening in the sheet extension part of the film, the sheet extension part will be directly attached to the connecting part, which is a part of the electrode assembly. Hiroyasu as modified by Nansaka therefore teaches that the sheet extension part is directly attached to the electrode assembly.
Regarding claim 13, modified Hiroyasu teaches the energy storage device according to claim 11, wherein the sheet extension part (38) is arranged between the connecting part (25, 26) and a supporting plate (40) that sandwiches the connecting part (25, 26) with the current collector (27, 28) and attached to the electrode assembly (12), (figs. 5 and 6 of Hiroyasu show that support plate 40 forms a sandwich with the connecting parts 25, 26 and the current collectors 27, 28, such that the support plate 40 is attached to the electrode assembly 12 via the connecting parts and current collectors; Hiroyasu as modified by Nansaka such that the joint between the connecting parts and the current collectors is arranged to penetrate the sheet extension part will have the sheet extension part arranged between the sheet extension part and the support plate located on the top surface of the current collector with respect to the figures).
Regarding claim 14, modified Hiroyasu teaches the energy storage device according to claim 13, wherein the supporting plate (40) is joined to the current collector (27,28), (figs. 5 and 6 of Hiroyasu show that support plate 40 is placed on top of and joined to the current collectors 27, 28).
Regarding claim 15, Hiroyasu as modified by Nansaka teaches the energy storage device according to claim 11, wherein the sheet extension part is joined to the connecting part and the current collector (since the joint between the current collector and the connecting part is arranged to penetrate an opening in the sheet extension part, the sheet extension part is therefore fixed to both the current collector and the connecting part).
Regarding claim 16, modified Hiroyasu teaches the energy storage device (10) according to claim 11, wherein the electrode assembly (12) includes a plurality of the connecting parts (25, 26) aligned in a direction intersecting a projecting direction of the connecting part from the main body part (“The positive electrode current collecting tab group 25 and the negative electrode current collecting tab group 26 are bent in the stacking direction T of the electrode assembly 12”, [0024], fig. 1; connecting parts 25, 26 project in an upward direction from electrode assembly 12 and are bent in a direction perpendicular to the projecting direction),
and the insulating sheet (37) includes a plurality of the sheet extension parts (38) extending from the sheet side surface part, and each sheet extension part of the plurality of sheet extension parts (38) extends to individually correspond to the plurality of connecting parts (25, 26), (fig. 1 shows multiple tabs 38 which each correspond to one or the other of connecting parts 25 and 26). 
Regarding claim 17, modified Hiroyasu teaches the energy storage device (10) according to claim 11, wherein the electrode assembly (12) includes a positive electrode side connecting part (25) and a negative electrode side connecting part (26) aligned in a direction intersecting a projecting direction of the connecting part from the main body part (“The positive electrode current collecting tab group 25 and the negative electrode current collecting tab group 26 are bent in the stacking direction T of the electrode assembly 12”, [0024], fig. 1; connecting parts 25, 26 project in an upward direction from electrode assembly 12 and are bent in a direction perpendicular to the projecting direction),
and the insulating sheet (37) includes a positive electrode side sheet extension part (38) and a negative electrode side sheet extension part (38) each extending from the sheet side surface part (fig. 1 shows multiple tabs 38 which may each may be considered a positive or negative electrode side sheet based on the nearest connecting part 25 and 26), 
the positive electrode side sheet extension part (38) extends to correspond to the positive electrode side connecting part (25), and the negative electrode side sheet extension part (38) extends to correspond to the negative electrode side connecting part (26), (fig. 1 shows that tabs 38 each extend to correspond to their respective positive or negative connecting parts 25 and 26). 
Regarding claim 18, modified Hiroyasu teaches the energy storage device according to claim 11, further comprising:
an electrode terminal 31 electrically connected with the connecting part 25 (“The positive electrode terminal 29 is composed of a positive electrode terminal block 32 having a positive electrode terminal portion 31… That is, the positive electrode terminal is electrode connected to the electrode assembly 12 via the positive electrode conductive member 27”, [0027] as well as via the connecting part 25; fig. 1); and
a lid plate 15 which includes the electrode terminal 31 (“The case 11 includes… a rectangular flat plate-shaped lid 15”, [0020]; fig. 1 shows that the terminal 31 is inserted in the lid plate 15), 
and wherein the current collector 27 includes a terminal-side arrangement part (block portion 32) and an electrode-assembly-side arrangement part (flat portion of 27 joined to connecting part 25), 
the terminal-side arrangement part (block 32) is fixed to the lid plate 15 together with the electrode terminal 31 (fig. 1 shows that the terminal side arrangement block 32 is fixed to the lid plate together with terminal 31), and
the electrode-assembly-side arrangement part (flat portion of 27) is joined to the connecting part 25 in a state where the sheet extension part is sandwiched between the electrode-assembly-side arrangement part 61a and the connecting part 41 (fig. 1 of Hiroyasu shows a flat electrode-side-assembly portion of 27 joined to connecting part 25; Hiroyasu as modified by Nansaka is such that the joint between the current collector 27, specifically the electrode-assembly-side portion, and connecting part 25 penetrates the sheet extension part, and as a result the sheet extension part is sandwiched between the electrode-assembly-side portion of collector 27 and the connecting part 25).
Regarding claim 19, modified Hiroyasu teaches the energy storage device according to claim 11, wherein the current collector (27, 28) include a joint part (Y) in which both are joined (“A rectangular plate-shaped positive electrode conductive member 27 is joined to the positive electrode current collector tab group 25 by welding. A joint portion Y is formed by welding on the positive electrode current collecting tab group 25 and the positive electrode conductive member 27. Further, a rectangular plate-shaped negative electrode conductive member 28 is joined to the negative electrode current collector tab group 26 by welding. A joint portion Y is formed by welding on the negative electrode current collecting tab group 26 and the negative electrode conductive member 28. For example, resistance welding is used for welding the positive electrode conductive member 27 and the negative electrode conductive member 28.”, [0025].
	Hiroyasu as modified by Nansaka teaches that an opening is formed in an insulating film (“the insulating seal material, tape 23a… with an opening 231”, [0071], fig. 2, Nansaka).
Regarding claim 20, Hiroyasu as modified by Nansaka teaches the energy storage device according to claim 19, wherein the joint part is arranged so as to penetrate the opening (“First of all, the negative electrode substrate exposed portions 15, made of copper, were bunched together, and thermodeposited resin tapes 23a were placed above and below the resulting bunch in such a manner that the centers of the openings 231 formed in the thermodeposited resin tapes 23a coincided, the bunch was disposed so that the protuberance 182 on the copper negative electrode collector 181 was aligned from below with the center of the opening 231 in the lower thermodeposited resin tape 23a, and likewise the negative electrode collector receiving part 183 was disposed so as to block up the opening 231 in the lower thermodeposited resin tape 23a. Next, the copper pole bolts 241 and 242 of the welding unit (not shown in the drawings) were moved in from above and below so as to contact and pinch together the negative electrode collector 181 and negative electrode collector receiving part 183-. Then the two pole bolts 241 and 242 were pushed toward each other so as to be in a slightly short-circuited state, and resistance welding was effected by passing briefly between the two pole bolts 241 and 242 an optimal welding current (say 4 kA) determined experimentally in advance”, [0072], Nansaka, to yield a weld between 15 and 181 and between 15 and 183- in the openings 23-1 of resin tape 23a; figs. 2, 3, and 5 of Nansaka).

Response to Arguments
Applicant’s arguments, see p. 8, section I, filed 14 April 2022, with respect to the rejection of claim 6 under 35 U.S.C 112 (b) have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 112(b) of 14 January 2022 has been withdrawn. 
Applicant’s arguments, see p. 8-9, section II, filed 14 April 2022, with respect to the rejection(s) of claim(s) 1-3 and 6 under 35 U.S.C 102 as anticipated by Hiroyasu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 1. Claim 1 is rejected as anticipated by Minagata under 35 U.S.C. 102(a)(1) and (a)(2), and also as obvious over Hiroyasu in view of Nansaka under 35 U.S.C. 103.
Applicant's arguments on p. 9 with respect to the failure of Nansaka to cure the deficiencies of Hiroyasu have been fully considered but they are not persuasive. Nansaka is combined with Hiroyasu to teach that the joint between the connecting part and the current collector is positioned in an opening of the sheet extension part, The references as combined provide that that the insulating film provides a barrier against welding splatter as discussed above in the rejection of claim 1 under 35 U.S.C. 103. As a result of this configuration, the sheet extension part will be sandwiched directly between the connecting part and the current collector. Since the connecting part is a part of the electrode assembly, the sheet extension part is therefore directly fixed and attached to the electrode assembly in the region of the connecting part. The combination of Hiroyasu and Nansaka thus teaches each and every feature of amended claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728